         Case 2:20-cv-01567-KJM-KJN Document 26 Filed 08/04/21 Page 1 of 2


 1

 2                                     UNITED STATES DISTRICT COURT
 3                                    EASTERN DISTRICT OF CALIFORNIA
 4

 5        DORAN PHILLIPS, an individual,                    Case No. 2:20-cv-01567-KJM-KJN
 6                              Plaintiff,                  ORDER AMENDING SCHEDULING
                                                            ORDER
 7                v.
 8
          DOLLAR TREE DISTRIBUTION, INC., a
 9        Virginia Corporation; and DOES 1-50,              Complaint Filed: May 27, 2020
          inclusive,                                        Trial Date:      None Set
10
                                Defendant.
11

12

13
                       ORDER ON STIPULATION AMENDED SCHEDULING ORDER
14
                 PURSUANT TO THE PARTIES’ STIPULATION, the Scheduling Order (ECF 10), is
15
     amended, so as to reflect the following dates and deadlines:
16

17
                                       Event                                           Date
18
         Deadline to notify Court whether Parties request a court
19       settlement conference date or referral to the Voluntary Dispute       November 19, 2021
         Resolution Program.
20
         Fact discovery cutoff (responses due and depositions completed
21       except where stipulated otherwise with respect to specific              January 28, 2022
         discovery requests or depositions, and without regard to expert
22       or deposition of subpoenaed witnesses)

23       Expert witness disclosures                                             February 25, 2022

24       Rebuttal expert witness disclosures                                     March 18, 2022
25       Expert discovery cutoff                                                  April 15, 2022
26       Last day for dispositive motions to be heard                             May 13, 20221
27

28   1
         The parties requested May 20, 2022, but that is not an available civil law and motion date.
                                                       -1-                     Case No. 2:20-cv-01567-KJM-KJN
                                                                           ] ORDER AMENDING SCHEDULING
                                                                                                 ORDER
     Case 2:20-cv-01567-KJM-KJN Document 26 Filed 08/04/21 Page 2 of 2


 1          IT IS SO ORDERED.
 2   DATED: August 4, 2021.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -2-               Case No. 2:20-cv-01567-KJM-KJN
                                                         ORDER AMENDING SCHEDULING
                                                                                   ORDER
